Case 1:20-cv-00872-RRM-RER Document 18 Filed 02/05/21 Page 1 of 1 PageID #: 74


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
 NILUFAR NIZAMKHODJAEVA,

                            Plaintiff,
                                                                               ORDER ADOPTING
           - against -                                                            REPORT AND
                                                                              RECOMMENDATION
 CHAMPIONS SPORTS CENTER INC. et al.,                                         20-CV-872 (RRM) (RER)

                             Defendants.
 -----------------------------------------------------------------x
 ROSLYNN R. MAUSKOPF, United States District Judge.

         In a sua sponte report and recommendation dated January 5, 2021, (the “R&R”),

Magistrate Judge Ramon E. Reyes Jr. recommended that the Court approve the settlement

agreement between the parties, finding that the settlement agreement is fair and reasonable and

satisfies the criteria in Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015). The

R&R, which was electronically served on January 5, 2021, advised the parties that objections to

the R&R must be filed by January 19, 2021. To date, neither party has filed an objection to the

R&R.

         Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, the Court has

 reviewed the R&R for clear error and, finding none, adopts the R&R in its entirety. See Covey v.

 Simonton, 481 F. Supp. 2d 224, 226 (E.D.N.Y. 2007). Accordingly, it is

         ORDERED that the R&R is adopted in its entirety and the motion for settlement is

 granted and the settlement is approved. The parties shall file their stipulation of dismissal within

 30 days of the date of this Order.

                                                               SO ORDERED.

 Dated: Brooklyn, New York
        February 5, 2021                                       Roslynn R. Mauskopf

                                                               ROSLYNN R. MAUSKOPF
                                                               United States District Judge
